DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 6/28/20, all requested changes to the claims have been entered.  Claims 21-40 were previously pending.  Claims 41-43 have been added.  Claims 22, 29 and 36 have been cancelled.  Claims 21, 23-28, 30-35 and 37-43 are currently pending.  The amendments have resolved the pending double patenting rejections which are herein withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 21, 28 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendments to the independent claims include limitations that are slightly different than those previously presented in dependent claims 22, 29 and 36 which has necessitated the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 23-28, 30-35 and 37-43 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 8,532,435 to Hegde et al. (“Hegde”) in view of US 2014/0267430 to Kudo et al. (“Kudo”).

As to claim 1, Hegde discloses a computer implemented method to present digital images, the method comprising: 
sending, from a user device and to a system, a request (Figs. 1, 4, column 2, lines 3-39, column 4, lines 29-39, column 5, lines 22-24, column 5, line 52 – column 6, line 35, wherein the user of a display/user digital device sends a request to a networked system for information (e.g. webpage, photo, PDF) comprising an image and metadata related to regions of interest in the image); 
in response to the request, obtaining, at the user device and from the system, region data and a digital image stored in a database of the system, the region data identifying one or more regions of interest of the digital image, the one or more regions corresponding to one or more objects depicted within the one or more regions and enabling a labeling of the one or more objects (Fig. 4, column 2, lines 20-26, column 3, lines 1-10,  column 4, lines 29-39, column 5, lines 22-24, column 5, line 52 – column 6, line 35, wherein the unchanged image and metadata are obtained by the display/user digital device, the metadata being related to region data in the image corresponding to one or more objects depicted within the regions (e.g. faces, see figure 3 and column 4, line 64 – column 5, line 52) and therefore enables, allows or makes possible for the labeling of the one or more objects (e.g. faces)); 
adjusting, based on the region data and a display state of the user device, a view area to include the one or more regions of interest, Figs. 4, 5, column 6, line 3 – column 7, line 56, wherein based on output parameters of the display device (i.e. “display state”) a view area of the image is adjusted by a cropping size necessary for displaying just the core or secondary regions); and 
presenting, on a display of the user device, the view area adjusted to enable viewing, labeling, or both of the one or more objects depicted in the view area (Figs. 4, 5, column 6, line 3 – column 7, line 56, wherein an adjusted/cropped view area including a core and/or secondary region of interest from the image is presented to enable display the object in the view area on the user device).
Hegde does discloses that the output parameters of the display device (i.e. “display state”) comprises an orientation of the user device including height/vertical and width/horizontal size requirements, column 6, lines 3-26,  but does not disclose expressly that the display state indicates that the user device is in one of a horizontal orientation or a vertical orientation. user device .
Kudo discloses a method to present digital images comprising adjusting, based on region data and a display state of the user device, a view area to include the one or more regions of interest in an image, the display state indicating that the user device is in one of a horizontal orientation or a vertical orientation (Fig. 4; Fig. 5; paragraphs 47-50, wherein a digital image is adjusted based on region data and whether the displaying device is in a horizontal or vertical orientation).
Hegde & Kudo are combinable because they are from the same art of image processing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of adjusting, based on region data and a display state of the user device, a view area to include the one or more regions of interest in an image, the display state indicating that the user device is in one of a horizontal orientation or a vertical orientation, as taught by Kudo, into the process of presenting digital images as disclosed by Hegde.
The suggestion/motivation for doing so would have been to provide fully utilization of the current display area (Kudo, paragraphs 08 and 09).
	Further, Hegde's known technique of adjusting, based on region data and a display state of the user device, a view area to include the one or more regions of interest in an image, the display state indicating that the user device is in one of a horizontal orientation or a vertical orientation would have been recognized by one skilled in the art as applicable to the "base" process of Kudo and the results would have been predictable.
Therefore, it would have been obvious to combine Hegde with Kudo to obtain the invention as specified in claim 21.

As to claim 23, the combination of Hegde and Kudo discloses the computer implemented of method claim 21, wherein one or more objects include one or more faces (Hegde, Fig. 7b, column 3, lines 16-39; column 5, lines 4-16; column 8, lines 34-44).  

As to claim 24, the combination of Hegde and Kudo discloses the computer implemented method of claim 21, wherein the view area represents a cropped view of the digital image that includes the one or more regions of interest and excludes at least one other portion of the digital image not of interest (Hegde, Fig. 6; Figs. 7a-d; column 7, line 57 – column 8, line 67, wherein when the output size of the image is less than 70% then the view area is a cropped view that includes at least the core region of interest and exclude other portions of the image not of interest).  

As to claim 25, the combination of Hegde and Kudo discloses the computer implemented method of claim 21, further comprising: 
receiving, at the user device, one or more instructions to display only a portion corresponding to the one or more regions of interest of the digital image (Hegde, column 4, lines 40-47, wherein the user device receives from the request module a rendered output image, comprising only a portion corresponding to the regions of interests of the digital image, for display corresponding to an instruction/order/direction to display only that rendered output image).

As to claim 26, the combination of Hegde and Kudo discloses the computer implemented method of claim 21, further comprising: 
receiving, at the user device, one or more instructions to determine the display state at the user device based on an orientation of the user device, a display size of the display, a resolution of the display or any combination thereof (Hegde, Fig. 4; column 4, lines 40-47; column 5, line 52 – column 6, line 26, wherein as part of sending the user request, the user device is instructed, (i.e. receives instructions/directions) to determine and send the display state at the user device corresponding to output parameters such as display size and resolution).

As to claim 27, the combination of Hegde and Kudo discloses the computer implemented method of claim 21, wherein the region data includes one or more coordinates on the digital image that correspond to the one or more regions of interest of the digital image (Hegde, column 4, lines 29-39 and column 5, lines 22-24).

	As to claims 28 and 35, please refer to the rejection of claim 21 above.  The prior art of both Hegde and Kudo further discloses a user device comprising one or more processors and a non-transitory machine-readable storage medium couple to the one or more processors that includes instructions that when executed by the processor(s) cause the processor(s) to perform the operation of the method disclosed in claim 21 (See figures 1 and 8, along with supporting disclosure found in column 2, line 27 – column 3, line 4 and column 10, line 1 – column 11, line 15 of Hegde or figure 2 and paragraphs 40-43 of Kudo).

	Concerning claims 30-34, please refer to the rejections of claims 23-27, respectively, above.

Concerning claims 37-40, please refer to the rejections of claims 23-26, respectively, above.

	As to claim 41, the combination of Hegde and Kudo discloses the method of claim 21, further comprising:
	adjusting the view area to display the one or more regions of interest according to a first configuration, the first configuration based on a change of the user device from the horizontal orientation to the vertical orientation or from the vertical orientation to the horizontal orientation (Kudo, Fig. 1; Fig. 4; Fig. 5; Figs 6A-6E, paragraphs 47-50, wherein the view area is adjusted to display one or more regions of interest based on a change from a vertical to horizontal orientation, or vice versa).

	As to claims 42 and 43, please refer to the rejection of claim 41 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665